Citation Nr: 0910735	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for 
cervical spine degenerative disc disease.

2.  Entitlement to service connection for lumbar facet joint 
and disc disease.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from April 1969 to December 
1975, April 2003 to April 2004, and from February to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March and May 2007 rating decisions by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Newark, New 
Jersey.  The March 2007 rating decision granted service 
connection for the cervical spine disorder and assigned an 
initial evaluation of 20 percent, effective June 2005, and 
denied all the service connection claims, except the lumbar 
spine claim, which was deferred.  The May 2007 rating decision 
denied the lumbar spine claim.

For the reasons set forth in the REMAND portion of the document 
below, the issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The November 2006 VA general examination report, as well as 
entries in the service treatment records, note the Veteran is 
under the treatment of a private physician.  There is no 
indication in the claims file the RO sought a release to obtain 
any related records.  In light of the elapsed time intervals 
between the Veteran's periods of active service, his private 
treatment records may facilitate the Board's review of his 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who treated him for 
any or all of his claimed orthopedic disorders 
since 1975.  

2.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran the 
opportunity to obtain and submit those records 
for VA review.

3.  Then the AMC/RO should readjudicate the 
Veteran's claims in light of the additional 
evidence obtained.  If any of the claims is 
not granted to his satisfaction, send him and 
his representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




